Citation Nr: 1233573	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09-07 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased initial evaluation for the service-connected residuals of a dog bite to the face, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased initial evaluation for the service-connected right shoulder impingement symptoms, currently evaluated as 10 percent disabling prior to April 5, 2011, and as 20 percent disabling beginning on that date.

3.  Entitlement to an increased initial evaluation for the service-connected residuals of a left middle finger amputation, with associated left ring finger and left little finger disability, currently evaluated as 20 percent disabling.  

4.  Entitlement to an increased initial evaluation for the service-connected left ankle degenerative joint disease, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased initial evaluation for the service-connected hemorrhoids, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased initial evaluation for the service-connected right thigh cyst, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the RO in Winston-Salem, NC.  

A hearing was scheduled at the Veteran's request before a Veterans Law Judge in August 2012; however, he failed to report for that hearing.

The issues of residuals of a dog bite to the face and increased initial evaluation for the residuals of a left middle finger amputation are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected right shoulder impingement syndrome is shown to have been manifested by pain and localized tenderness with a related functional loss due to pain that more nearly approximated that of motion limited to shoulder level for the initial period of the appeal, but not worse at any other time.  

2.  The service-connected left ankle disability is shown to be manifested by pain, but no more than moderate limitation of motion.

3.  The service-connected hemorrhoids is shown to be manifested by a disability picture that more nearly approximated that of persistent bleeding and fissures.

4.  The service-connected residual scarring of the right thigh is shown to be manifested by a scar that measured less than 6 inches square, but is not productive of pain or related limitation of function. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 20 percent for the service-connected right shoulder impingement syndrome (major) have been met for the initial period of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including Diagnostic Codes 5201, 5203 (2011).

2.  The criteria for the assignment of an evaluation in excess of 20 percent for the service-connected right shoulder impingement syndrome (major) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including Diagnostic Codes 5201, 5203 (2011).

3.  The criteria for the assignment of an evaluation in excess of 10 percent for the service-connected left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a including Diagnostic Codes 5003, 5010, 5271 (2011).

3.  The criteria for the assignment of a 20 percent initial rating, but no higher, for the service-connected hemorrhoids have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.114 including Diagnostic Code 7336 (2011).

4.  The criteria for an increased initial compensable evaluation for the service-connected residual right thigh scar is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 5.159 , 4.118 including Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1). 

The Veteran's claims for increased initial evaluations follow the initial grant of service connection for these disabilities.  Once the claims of service connection have been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability or assigning an effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  

Therefore, further notice under 38 U.S.C.A. § 5103(a)  and § 3.159(b)(1) is no longer applicable in this claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

Nevertheless, the Board notes that the duty to notify was satisfied by way of letters sent to the Veteran in August 2008 and December 2008, as well as the Statement of the Case.  These letters informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  

The Veteran was also specifically informed of the law as it pertains to disability evaluations and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No prejudice has been alleged in the timing of this latter notice, and none is apparent from the record; and the claims have been readjudicated during the course of this appeal. 

VA has also done everything reasonably possible to assist the appellant with respect to his claim for benefits on appeal, such as providing the Veteran with multiple VA examinations as to his disabilities.  Thus, the Board finds the duty to assist has been met, as to those issues being finally decided on this appeal.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities. 38 C.F.R. Part 4 (2011). 

The United States Court of Appeals for Veterans Claims (Court) has noted that there is a distinction between a claim based on the Veteran's dissatisfaction with the initial rating (a claim for an original rating) and a claim for an increased rating.  It also indicated that in the case of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Court in AB v. Brown, 6 Vet. App. 35 at 38 (1993), stated that a claimant will generally be presumed to be seeking the maximum benefit allowed by law and it follows that an increased rating remains in controversy where less than the maximum is awarded.  

However, the Board also notes that claims for increased ratings require consideration of entitlement to such ratings during the entire relevant time period involved, i.e. from the date the Veteran files a claim which ultimately results in an appealed RO decision, and contemplate staged ratings where warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. Part 4, § 4 .7 (2011). 

The application of the words "slight," "mild," "moderate," "severe" and "pronounced" have not been defined in the Rating Schedule. Rather than applying a mechanical formula, the VA must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2011).  

In evaluating the Veteran's musculoskeletal impairments, the Board is cognizant of its responsibilities under the Rating Schedule.  38 C.F.R. § 4.71  et seq. (2011).  

In a precedent opinion, the VA General Counsel  has held that disabilities rated under 38 C.F.R. § 4.71a , Diagnostic Code 5293 (and 5242), involved limitation of motion, which warranted consideration based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45. VAOPGCPREC 36-97.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2011) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45  provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  No further compensation is warranted under the foregoing provisions because functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements has not been shown regarding either ankle.  Furthermore, there was no weakened movement, excess fatigability, or incoordination regarding either ankle.

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the Veteran's claims, all regulations which are potentially applicable through assertions and issues raised in the record have been considered, as required by Schafrath. 

Additionally, the Court has held that "where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. 

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


Entitlement to an increased initial evaluation for right shoulder impingement disability

The Veteran's right shoulder impingement syndrome is currently evaluated as 20 percent disabling, under Diagnostic Code 5201, which specifies ratings for limitation of motion of the arm.  The record shows that the Veteran is right handed and therefore the ratings for the major arm, as opposed to the minor arm, are considered.  See 38 C.F.R. § 4.69  (2011).  

A 20 percent evaluation is warranted for limitation of motion of the major arm to shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  For limitation of motion of the major arm to midway between the side and the shoulder, a 30 percent rating is assigned.  Id.  For limitation of motion of the major arm to 25 degrees from the side, a 40 percent rating is assigned.  Id.  

The Veteran was rated, prior to April 5, 2011, as 10 percent disabled under Diagnostic Code 5203, for impairment of the clavicle or scapula.  Under that code, a 10 percent rating is warranted for malunion of the clavicle or scapula, or nonunion without loose movement.  A 20 percent rating is warranted for nonunion with loose movement, or dislocation of the clavicle or scapula.

Normal range of motion of the shoulder joint is from 0 to 180 degrees of forward elevation, 0 to 180 degrees of abduction, 0 to 90 degrees of external rotation, and 0 to 90 degrees of internal rotation.  See 38 C.F.R. § 4.71 , Plate I (2011).  In evaluating the examination reports, forward flexion to means forward elevation, with shoulder abduction indicating motion from the side. Id.  

Taking into account all relevant evidence, the Board finds that an increased rating of 20 percent is warranted for the service connected right shoulder disability, prior to April 5, 2011.  

In reviewing the relevant evidence of record for this period, the report of the Veteran's VA pre-discharge examination in January 2008 showed range of motion as flexion limited to 140 degrees with pain at that point, abduction limited to 120 degrees with pain at that point, external rotation limited to 60 degrees with pain at that point, and internal rotation limited to 70 degrees with pain at that point.  

The Veteran's joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The X-ray studies showed a shoulder joint prosthesis in position.  This evidence shows no findings related to nonunion or dislocation of the clavicle or scapula.  

To the extent that the Veteran is shown to have experienced shoulder pain and a related functional, the Board finds this level of disablement to more nearly approximate the criteria for a 20 percent rating based on motion being restricted to shoulder level. As such, the Board finds that the criteria for a higher evaluation have been met for this period of the appeal.

Again taking into account all relevant evidence, the Board finds that an increased rating is not warranted for the Veteran's service connected right shoulder disability, from April 5, 2011.  

As noted above, in order to warrant an increased rating, the Veteran would have to be found to have limitation of motion of the major arm to midway between the side and the shoulder.  

In reviewing the relevant evidence of record from this period, on VA examination dated April 5, 2011,  no right shoulder subjective findings were provided.  An examination of the right shoulder was negative for evidence of edema, instability, abnormal movements, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  

There was no evidence of ankylosis.  Range of motion testing showed normal flexion to 180 degrees, abduction limited to 90 degrees out of a normal 180 degrees, and external and internal rotation limited to 60 degrees out of a normal 90 degrees.  There was no evidence of additional joint limitation due to pain, weakness, fatigue, lack of endurance, or incoordination.

The Veteran underwent a further VA examination for this condition in March 2012. A diagnosis of degenerative joint disease right shoulder, status post arthroplasty, was provided.  He reported flare-ups with intermittent dull aching right shoulder pain requiring Vicodin.  The examination showed range of motion was full and normal.  There was no evidence of additional joint limitation due to pain, weakness, fatigue, lack of endurance, or incoordination.  There was no evidence of functional loss.  There was pain/localized tenderness with palpation of joints/soft tissue biceps tendon.  There was no evidence of guarding.  Muscle strength was normal and full. There was no joint ankylosis.  Hawkins' impingement test was positive on the right. Empty-can test and external rotation/infraspinatus strength test were negative.

This evidence shows generally a minimal limitation of motion.  While the Veteran was found to have an abduction of only 90 degrees during his April 2011 testing, he was able to fully flex his shoulder to 180 degrees.  As such, at no time during this appeal has the Veteran's arm been limited completely in motion to midway between side and shoulder level.  Thus, the Board finds that the criteria for a higher evaluation have not been met.


Entitlement to an increased initial rating for left ankle degenerative joint disease

The Veteran's service-connected left ankle degenerative joint disease was rated 10 percent disabling by the RO under the provisions of Diagnostic Code 5271-5010.  38 C.F.R. § 4.71a.  Under those codes, arthritis, due to trauma, substantiated by X-ray findings will be rated as degenerative arthritis.  38 C.F.R. § 4.71a , Diagnostic Code 5010.  

Under Diagnostic Code 5003 (degenerative arthritis), arthritis of a major joint or group of minor joints is rated under the criteria for limitation of motion of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2011).  The ankles are considered major joints.  38 C.F.R. § 4.45 (2011). 

Disabilities of the ankle are rated for limitation of motion.  A 10 percent rating is warranted if limitation is moderate, and a 20 percent rating is warranted if limitation is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  For VA purposes, the normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71 , Plate II (2011).  As such, in order to warrant an increased rating, the Veteran's left ankle disability would have to be found to show marked limitation of motion.

Reviewing the relevant evidence of record, a January 2008 report of VA pre discharge examination showed general appearance of the left ankle was noted as normal with no deformity or ankylosis.  His dorsiflexion was normal to 20 degrees with no pain ,and plantar flexion was limited to 40 degrees with pain at that point (normal is 45).  

Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. There was no malunion of the os calcis or talus.  The X-ray studies showed changes at the distal medial malleolus consistent with old trauma.

The Veteran had a further VA examination for his left ankle in April 2011.  At that time, he reported having current symptoms of weakness, stiffness, lack of endurance, and pain.  He reported flare ups as often as 10 times a day, lasting for one hour at a time.  His functional impairment included the inability to perform most sports or aerobic activity.  He reported occasional pain when walking a few steps.  

The examination showed no edema, instability, abnormal movements, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  There was no evidence of deformity of ankylosis.  His dorsiflexion was limited to 10 degrees out of a normal 20 degrees, and plantar flexion was limited to 30 degrees out of a normal 45 degrees.  

While this evidence does show some limitation of motion, the Board does not find that it rises to a marked level, such that a higher rating would be warranted.  In this regard, the Board notes that the Veteran still has more than half of a full range of motion, and no evidence of ankylosis.  

As such, and considering all evidence of record, the Board finds that the criteria for a higher evaluation, for a finding of marked limitation of motion, have not been met.


Entitlement to an increased initial rating for hemorrhoids

The VA rating schedule evaluates external or internal hemorrhoids under 38 C.F.R. § 4.114 , Diagnostic Code 7336.  

Under that code, mild or moderate hemorrhoids are rated noncompensably (no percent) disabling.  A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating would be warranted for hemorrhoids that caused persistent bleeding and with secondary anemia, or with fissures. 

Taking into account all relevant evidence, the Board finds that a 20 percent rating is warranted for the service-connected hemorrhoids.  In this regard, the Board finds probative the Veteran's own statements, such as his statement in association with his February 2009 substantive appeal, indicating that he has regular bleeding following each bowel movement.  

While there was no evidence of rectal bleeding on the Veteran's most recent VA examination in April 2011, considering the Veteran's reports of bleeding, the Board will resolve all doubt in favor of the Veteran and grant a 20 percent rating.


Entitlement to an increased initial evaluation for a right thigh cyst

The Veteran's scar of the right thigh due to a cyst removal is rated as noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic Code 7805.  The applicable rating criteria for skin disorders, to include scars, are found at 38 C.F.R. § 4.118.  

During the pendency of this appeal for an increased initial rating, the criteria for evaluation of scars were amended as of October 23, 2008.  However, the revisions are applicable to applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708  (Sept. 23, 2008).  

Here, VA started adjudicating the Veteran's claims prior to his discharge in March 2008; a rating decision was issued in April 2008, and the Veteran expressed disagreement with the initial rating assigned for this claim in a statement received on August 22, 2008. Therefore, only the pre- October 2008 version of the schedular criteria is applicable in this case. 

Diagnostic Code 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the service-connected scar at issue is located on the Veteran's right thigh. 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  

Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage. 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 

Diagnostic Code 7804 provides a 10 percent evaluation for scars that are superficial and painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68  of this part on the amputation rule.) 

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118. 

Thus, in order to warrant a compensable evaluation for the Veteran's right thigh scar, the Veteran's scar would have to be found to either be larger than 6 square inches, and be deep or cause limited motion, or superficial but of an area of 144 square inches or greater, or to be unstable, or to be painful on examination, or to cause limitation of motion of the affected part.  

In reviewing the evidence of record, the Veteran's predischarge January 2008 examination showed a scar on the Veteran's lateral thigh measuring 4 cm by 0.3 cm.  The scar was level with no tenderness, disfigurement, ulceration, adherence, instability, inflammation, edema, tissue loss, keloid formation, hypopigmentation, or hyperpigmentation.  

On VA examination in April 2011, the Veteran's scar of the thigh was described as being painful, and having a lump underneath/ the scar that was tender to palpation.  On examination, a linear scar was noted measuring 3 cm by 1.5cm.  The scar was not painful on examination.  There was no skin breakdown.  This was noted to be a deep scar with underlying tissue damage.  Inflammation, edema, and keloid formation were absent.  The scar was not disfiguring, nor did it limit motion.  

The examiner noted that there was no limitation of function due to this scar.  While, initially, the Veteran reported having pain in his scar, the examination showed no evidence of pain; further, while the scar was deep, it did not cause limited motion, nor was it larger than 6 square inches.  

As such, the Board finds that the criteria for a higher evaluation, for the service-connected scar of the thigh, have not been met.

Also, the Board finds that the evidence of record does not present such an exceptional or unusual disability picture so as to render impractical the application of the regular rating schedule standards and to warrant referring any of the service-connected disabilities for the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  


ORDER

An increased, initial evaluation of 20 percent for the service-connected right shoulder impingement, prior to April 5, 2011, is granted, subject to the regulations controlling disbursement of VA  monetary benefits.  

An increased rating excess of 20 percent the service-connected right shoulder disability is denied

An increased, initial evaluation for the service-connected left ankle degenerative joint disease, currently evaluated as 10 percent disabling is denied.

An increased, initial 20 percent rating, but no higher, for the service-connected  hemorrhoids, is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased, initial compensable rating for the service-connected increased residual right thigh scar is denied.  


REMAND

As to the claims of an increased initial evaluation for the service-connected residuals of a dog bite to the face and the residuals of the left middle finger amputation, with associated left ring finger and left little finger disability, the Board finds that further development is warranted.

Initially, the Board notes that the Veteran has reported, in several statements, that he has significant loss of sensation and probable nerve damage of his face due to this incident.  

While the most recent VA examination for this disability in April 2011 noted some numbness over his facial scar, the Board finds that the Veteran should be provided with an actual neurological examination to properly assess the nature and severity of any nerve damage the Veteran may have associated with this disability.

As to the residuals of the left middle finger amputation, with associated left ring finger and left little finger disability, the Board points out that, during the course of this appeal, one of the disabilities associated with the initial injury, specifically, a scar of the left middle finger, was separated out and provided with a separate 10 percent evaluation.  

The Board finds that all disabilities associated with the initial accident should be separated out as distinct disabilities.  The Board finds that this will likely require a further in depth evaluation, to determine each specific disability.  

As such, the Board finds that the Veteran should be provided with a further VA examination that addresses each specific disability, and the Veteran should, thereafter, be provided with separate VA rating decisions addressing each separate disability related to this initial accident.

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO should have the Veteran for a VA neurological examination to determine the current severity of the service-connected residuals of the dog bite to the face.  The claims file should be made available to the examiner for review and the examiner should indicate in the examination report that the Veteran's claims file was reviewed in conjunction with the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner should specifically comment on what neurological deficits affecting which nerves are related to this disability.

2.  The RO should also have the Veteran scheduled for a VA examination to determine the current severity of the service connected residuals of a left middle finger amputation, with associated left ring finger and left little finger disability.  

The claims file should be made available to the examiner for review and the examiner should indicate in the examination report that the Veteran's claims file was reviewed in conjunction with the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination. 

The examiner should specifically note what disability, including scars, limitation of motion, and/or neurological deficits, are shown by each finger related to this disability, to specifically include separate discussions of the Veteran's left middle, left ring, and left little finger.

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  Thereafter, the case should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


